OPINION
CANTU, Justice.
This is an appeal from a conviction for theft. TEX. PENAL CODE ANN. § 31.03 (Vernon 1974). After trial, the jury assessed punishment at twenty (20) years’ confinement and a ten thousand dollar ($10,000.00) fine.
Appellant’s sole ground of error complains of error by the trial court in failing to direct the jury to return a verdict of not guilty because there was no evidence that appellant acquired and exercised control over currency in Kerr County, Texas, as alleged in the indictment.
Our review of the record indicates that no motion or request for a directed verdict was ever made by appellant, nor addressed by the trial court. In order to question action by the trial court the record on appeal must disclose that relief was requested of the trial court and that the court made an adverse ruling thereon. State v. Dikes, 625 S.W.2d 18 (Tex.App.—San Antonio 1981, no writ). There being nothing in the record on appeal to indicate that the relief now sought was ever brought to the attention of trial court, this ground is waived. See Greater Fort Worth & Tarrant County Community Action Agency v. Mims, 627 S.W.2d 149 (Tex.1982).
As appellant has submitted no other ground for consideration on appeal, the judgment of the trial court is affirmed.